


110 HR 4733 IH: To suspend temporarily the duty on certain imaging

U.S. House of Representatives
2007-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4733
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17, 2007
			Mr. Castle introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain imaging
		  colorants.
	
	
		1.Certain imaging
			 colorants
			(a)In
			 generalSubchapter II of
			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting in numerical sequence the following new headings:
				
					
						
							
								9902.01.00Aryl substituted pyrazonyl [[[substituted phenyl
						azo]substituted naphthenyl] Azo phenyl]azo, sodium salt (PMN No. P03–78)
						(provided for in subheading 3215.11.00)FreeNo
						changeNo changeOn or before 12/31/2011
								
								9902.01.00Substituted naphthalene [[substituted pyridinyl azo]
						alkoxyphenyl azo]azo, potassium/sodium salt (PMN No. P04–390) (provided for in
						subheading 3215.11.00)FreeNo changeNo changeOn or before 12/31/2011
								
								9902.01.00Copper phthalocyanine substituted with sulphonic acids and
						alkyl sulphonoamides, sodium/ammonium salts (PMN No. P02–893) (provided for in
						subheading 3215.19.00)FreeNo changeNo changeOn or before 12/31/2011
								
								9902.01.00Copper phthalocyanine substituted with sulphonic acids and
						sulphonoamides, sodium salts (CAS No. 90295–11–7) (provided for in subheading
						3215.19.00)FreeNo changeNo changeOn or before 12/31/2011
								
								9902.01.00Copper phthalocyanine substituted with sulphonic acids and
						alkyl sulphonoamides, sodium salt (CAS No.) (provided for in subheading
						3215.19.00)FreeNo changeNo changeOn or before 12/31/2011
								
								9902.01.00[[Substituted naphthalenylazol] alkoxyl phenyl azo]
						carboxyphenylene, lithium salt (PMN No. P–00–351) (provided for in subheading
						3215.11.00)FreeNo changeNo changeOn or before 12/31/2011
								
								9902.01.00Copper phthalocyanine substituted with sulphonic acids and
						sulphonoamides, sodium salts (CAS No. 90295–11–7) (provided for in subheading
						3215.19.00)FreeNo changeNo changeOn or before 12/31/2011
								
								9902.01.00Substituted napthtylene [[aminoalkyl triazinediyl]bis
						substituted phenylene azo]bis, sodium salt (CAS No. 50925–42–3) (provided for
						in subheading 3215.19.00)FreeNo changeNo changeOn or before 12/31/2011
								
								9902.01.00[(Substituted naphthalenylazo) substituted naphthalenyl azo]
						carboxyphenylene, sodium salt (PMN No. P–90–394) (provided for in subheading
						3215.11.00)FreeNo changeNo changeOn or before 12/31/2011
								
								9902.01.00[[Chloro[[[substituted naphthylzao]substituted naphthalene]
						Amino] triazinyl] amino] benzoic acid, sodium/lithium salts (PMN No. P–83–386)
						(provided for in subheading 3215.19.00)FreeNo
						changeNo changeOn or before 12/31/2011
								
								9902.01.00Aryl [Substituted phenylazo] pyridine, sodium/lithium salt (PMN
						No. P–02–234) (provided for in subheading 3215.19.00)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to articles entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
